NONPRECEDENTIAL DISPOSITION
                To be cited only in accordance with Fed. R. App. P. 32.1 
 
 

                United States Court of Appeals
                                For the Seventh Circuit 
                                Chicago, Illinois 60604 
                                             
                                Submitted June 30, 2016* 
                                 Decided June 30, 2016 
                                             
                                         Before 
 
                          WILLIAM J. BAUER, Circuit Judge 
                           
                          JOEL M. FLAUM, Circuit Judge 
                           
                          MICHAEL S. KANNE, Circuit Judge
 
No. 15‐3682 
 
UNITED STATES OF AMERICA,                       Appeal from the United States District 
      Plaintiff‐Appellee,                       Court for the Northern District of Indiana, 
                                                Hammond Division. 
      v.                                         
                                                No. 2:05‐CR‐85 
REGINALD J. COVERSON,                            
      Defendant‐Appellant.                      Rudy Lozano, 
                                                Judge. 
 
                                       O R D E R 

        Reginald Coverson appeals from an order granting him only a partial reduction 
in his sentence under 18 U.S.C. § 3582(c)(2) after Amendement 782 to the sentencing 
guidelines retroactively reduced the guidelines range applicable to his crime. Because 
the district court did not abuse its discretion in declining to reduce his sentence even 
further, we affirm. 
                                                 
            * After examining the briefs and the record, we have concluded that oral 

argument is unnecessary. Thus the appeal is submitted on the briefs and the record. 
See FED. R. APP. P. 34(a)(2)(C). 
No. 15‐3682                                                                           Page 2 
 
        After pleading guilty in 2005 to distributing crack cocaine and possessing crack 
cocaine with intent to distribute, see 21 U.S.C. § 841(a)(1), Coverson was sentenced to 328 
months’ imprisonment. See United States v. Coverson, 472 F. App’x 407, 408 (7th Cir. 2012). 
This sentence was the middle of a 292 to 365 month guidelines range calculated by the 
district court based on a total offense level of 36 and criminal history category V. See id. 

       The district court has since twice reduced Coverson’s sentence based on 
retroactive amendments to the guidelines. First, in 2008, the court, acknowledging that 
Amendments 706 and 713 lowered the offense level for many crack offenders, reduced 
Coverson’s offense level by two and sentenced him to 264 months, the middle of the new 
guidelines range. Three years later the court, based on Amendments 748 and 750, 
lowered his sentence further to 211 months—the middle of the new guidelines range of 
188 to 235 months. 

       In 2014 Coverson filed his most recent request for a sentence reduction based on 
Amendment 782, which retroactively reduced most drug offenders’ guidelines ranges by 
two additional levels. See 18 U.S.C. § 3582(c)(2); U.S.S.G. Supp. to App. C, Amend. 782 
(2014); U.S.S.G. § 1B1.10(d) (2015). He sought a sentence at the bottom of his new 
guideline range (151 to 188 months) based on his deteriorating health in the aftermath of 
his mother’s recent death as well as other health problems including blindness in his left 
eye and limited mobility. 

        The district court wrote in an order that it was inclined to grant Coverson’s 
motion and reduce his sentence to 169 months—the middle of the new guidelines 
range—and allowed the parties 20 days to submit objections. The government 
responded that it concurred with the court’s proposal. When the deadline passed 
without a response from Coverson, the court reduced his sentence to 169 months. The 
district court determined that a mid‐range sentence of 169 months was appropriate in 
light of the 18 U.S.C. § 3553 factors. 

       Eight days later the district court received Coverson’s objections to its proposed 
169‐month sentence. In this submission, which he mailed one day after the court’s 
20‐day deadline, Coverson reiterated that a bottom‐of‐the‐range sentence was warranted 
by his medical condition; he attached medical records as evidence of his declining 
health. The court considered Coverson’s submission but declined to lower his sentence 
further; the court explained that Coverson merely “rehash[ed]” the same medical 
circumstances referred to in his original motion, that the court stood by its earlier ruling, 
and that any supplemental materials would not change its decision. 
No. 15‐3682                                                                          Page 3 
 
       On appeal Coverson first asserts that the district court prematurely rendered its 
decision before receiving his response supplemented by medical records. As the court 
explained, however, Coverson did not deposit his response into the prison mail system 
until after the deadline had passed, and, in any event, the “crux” of his argument had 
been sufficiently articulated in his original motion. Further, the court acted within its 
discretion in concluding that the supplemental medical evidence did not undermine its 
decision to impose a mid‐range sentence. 

       Coverson next argues that the district court gave inadequate weight to his 
declining health in applying the § 3553 factors. The district court, however, has broad 
discretion in adjudicating a § 3582(c)(2) motion. See United States v. Hall, 600 F.3d 872, 875 
(7th Cir. 2010). And while the district court may consider events that occur after the 
original sentencing, see United States v. Young, 555 F.3d 611, 614 (7th Cir. 2009), here it 
acted well within its discretion in acknowledging Coverson’s declining health but 
concluding that it did not warrant a sentence below the midpoint of the range, see 18 
U.S.C. § 3553(a)(2)(A); United States v. Purnell, 701 F.3d 1186, 1190 (7th Cir. 2012). 

       Finally, Coverson argues, for the first time on appeal, that the district court erred 
in concluding that his criminal history remained at category V. He maintains that he 
should have been classified as category IV, given that he received an additional point for 
having recently committed another crime, see U.S.S.G. § 4A1.1(e) (2004), and “recency” 
points have since been eliminated, see U.S.S.G. App. C, Amend. 742. However, Coverson 
waived this argument by failing to raise it in the district court. See United States v. Nichols, 
789 F.3d 795, 796 (7th Cir. 2015). In any event, the elimination of “recency” points is not 
retroactive, so the district court correctly assessed the point. See U.S.S.G. § 1B1.10(b), (d); 
United States v. Johnson, 703 F.3d 464, 466 (8th Cir. 2013); United States v. Díaz, 670 F.3d 
332, 353 (1st Cir. 2012). 

                                                                                  AFFIRMED.